NUMBERS 13-21-00015-CR & 13-21-00016-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                           EX PARTE CECIL ADICKES


                    On appeal from the 147th District Court
                          of Travis County, Texas.


                          ORDER OF ABATEMENT
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       This appeal is before the Court on a pro se motion to appoint attorney.

       Appointment of new counsel rests within the sound discretion of the trial court.

Carroll v. State, 176 S.W.3d 249, 255 (Tex. App.--Houston [1st Dist.] 2004, pet. ref'd). In

those circumstances where the appointment of counsel may be necessary, an appellate

court should abate the proceeding to the trial court for determination of this issue.

Accordingly, we CARRY the motion, ABATE the appeal, and REMAND the cause to the
trial court for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant is entitled to court-

appointed counsel. If the trial court determines that new counsel should be appointed, the

name, address, email address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. If the trial court

determines appellant has abandoned this appeal and/or is not entitled to court-

appointment counsel, it shall issue such findings. The trial court shall further cause its

findings and/or order to be included in a supplemental clerk's record to be filed with the

Clerk of this Court on or before the expiration of thirty (30) days from the date of this order.



                                                                  PER CURIAM


 Do not publish.
 TEX. R. APP. P. 47.2(b).


Delivered and filed on the
25th day of February, 2021.




                                               2